Exhibit 10(kkk)

QUAKER CHEMICAL CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Amended and Restated as of May 5, 2004)

Section 1 - Statement of Purpose

This Plan is designed and implemented for the purpose of providing to the
members of the Board who have made significant contributions to the Company’s
success, the opportunity to accumulate capital on a tax-deferred basis, thereby
increasing the incentive for such Directors to remain on the Board and to make
the Company more profitable. This goal is accomplished through a pre-tax
deferral of Board compensation and the investment of those funds on a
tax-deferred basis.

Section 2 - Definitions

2.1 “Account Balance” means the amount, as denominated in dollars, of a
Participant’s account as indicated in the records of the Plan Administrator.

2.2 “Administrator” means the person designated by the Company pursuant to
Section 3.1 to administer the Plan on behalf of the Company.

2.3 “Beneficiary” means the person to whom the share of a deceased Participant’s
total account is payable, as designated by a Participant in writing on a form
satisfactory to the Company. In the absence of any living designated
Beneficiary, a deceased Participant’s Beneficiary shall be the deceased
Participant’s then living spouse, if any, for his or her life; if none, or from
and after such spouse’s death, then the living children of the deceased
Participant, if any, in equal shares, for each of their lives; and if none, or
after the death of all such children, the estate of the deceased Participant.

2.4 “Board” means the Board of Directors of the Company, or any committee of
such Board that is authorized to oversee, administer and amend the Plan.

2.5 “Company” means Quaker Chemical Corporation and any successors that shall
maintain this Plan. The Company is a corporation, with principal offices in the
Commonwealth of Pennsylvania.

2.6 “Compensation” with respect to Participants means all fees paid to
Participants by reason of serving on the Board or on committees of the Board.

 

2.7 “Director” means a member of the Board.



--------------------------------------------------------------------------------

2.8 “Participant” means any Director who participates in the Plan as provided in
Section 4 and has not for any reason become ineligible to participate further in
the Plan.

2.9 “Plan” means the Quaker Chemical Corporation Directors’ Deferred
Compensation Plan, as contained in this instrument, including all amendments
thereto.

2.10 “Plan Participation Agreement” means the agreement signed by a Director
authorizing the deferral of his or her Compensation to the Plan pursuant to
Sections 4.2 and 5.1.

2.11 “Plan Year” means the Plan’s accounting year. On and after May 5, 2004, the
Plan Year shall be the period beginning on the date of the annual meeting of the
Company’s shareholders and ending on the date immediately preceding the next
such annual meeting. The Plan Years prior to May 5, 2004, were as follows:

(a) The six-month period beginning July 1, 2002, and ending December 31, 2002;

(b) The calendar year beginning January 1, 2003, and ending December 31, 2003;
and

(c) The period beginning January 1, 2004, and ending May 4, 2004.

2.12 “Vested” means the nonforfeitable portion of any account maintained on
behalf of a Participant.

Section 3 - Plan Administration

3.1 Powers and Duties of the Administrator. The Company shall appoint the
Administrator,- who shall administer the Plan for the exclusive benefit of the
Participants and their Beneficiaries, subject to the specific terms of the Plan.
The Administrator shall administer the Plan in accordance with its terms and
shall have the power and discretion to construe the terms of the Plan and to
determine all questions arising in connection with the administration,
interpretation, and application of the Plan. Any such determination by the
Administrator shall be conclusive and binding upon all persons. The
Administrator may establish procedures, correct any defect, supply any
information, or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable to carry out the purpose of the Plan;
provided, however, that any procedure, discretionary act, interpretation or
construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied. The Administrator shall have all powers
necessary or appropriate to accomplish the duties under this Plan.

The Administrator shall be charged with the duties of the general administration
of the Plan, including, but not limited to, the following:

(a) The discretion to determine all questions relating to the eligibility of a
Director to participate or remain a Participant hereunder and to receive
benefits under the Plan;

 

- 2 -



--------------------------------------------------------------------------------

(b) To compute and make determinations with respect to the amount of benefits to
which any Participant shall be entitled hereunder;

(c) To authorize and make nondiscretionary or otherwise directed disbursements
to Participants;

(d) To maintain all necessary records for the administration of the Plan;

(e) To interpret the provisions of the Plan and to make and publish such rules
for the regulation of the Plan as are consistent with the terms hereof;

(f) To prepare and implement a procedure to notify Directors that they may elect
to have a portion of Compensation deferred or paid to them in cash; and

(g) To assist any Participant regarding his or her rights, benefits, or
elections available under the Plan.

3.2 Records and Reports. The Administrator shall keep a record of all actions
taken and shall keep all other books of account, records, and other data that
may be necessary for proper administration of the Plan and shall be responsible
for supplying all information and reports to the Company, Participants and
Beneficiaries.

3.3 Information from Company. To enable the Administrator to perform the
functions under the Plan, the Company shall supply full and timely information
to the Administrator on all matters relating to the Compensation of all
Participants, their retirement, death, disability, or termination of service as
a member of the Board, and such other pertinent facts as the Administrator may
require. The Administrator may rely upon such information as is supplied by the
Company and shall have no duty or responsibility to verify such information.

3.4 Claims Procedure. Claims for benefits under the Plan may be filed with the
Administrator on forms supplied by the Company. Written or electronic notice of
the disposition of a claim shall be furnished to the claimant within 90 days
after the application is filed. In the event the claim is denied, in whole or in
part, the notice shall set forth in language calculated to be understood by the
claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to pertinent Plan. provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right, if any, to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), following an
adverse benefit determination on review.

3.5 Claims Review Procedure. Any Director, former Director, or Beneficiary who
has been denied a benefit by a decision of the Administrator pursuant to
Section 3.4, or his or her authorized representative (the “claimant”), shall be
entitled to request the Administrator to give further consideration to his or
her claim by filing with the Administrator a request for a hearing. Such
request, together with a written statement of the reasons why the claimant
believes his or

 

- 3 -



--------------------------------------------------------------------------------

her claim should be allowed, shall be filed with the Administrator no later than
60 days after receipt of the notification provided for in Section 3.4. The
claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits. The Administrator shall then conduct a hearing
within the next 60 days, at which the claimant shall have an opportunity to
submit comments, documents, records, and other information relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination. The Administrator shall make a final decision as
to the allowance of the claim within 60 days of receipt of the appeal, unless
special circumstances require an extension of time, in which case notice of the
extension and circumstances shall be provided to the claimant prior to the
termination of the initial 60-day period and a decision shall be rendered as
soon as possible but not later than 120 days after receipt of the request for
review; provided, however, in the event the claimant fails to submit information
necessary to make a benefit determination on review, such period shall be tolled
from the date on which the extension notice is sent to the claimant until the
date on which the claimant responds to the request for additional information.
The decision on review shall be written or electronic and, in the case of an
adverse determination, shall include specific reasons for the decision, in a
manner calculated to be understood by the claimant, and specific references to
the pertinent Plan provisions on which the decision is based. The decision on
review shall also include (i) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, or other information relevant to the claimant’s claim
for benefits, and (ii) a statement describing any voluntary appeal procedures
offered by the Plan, and a statement of the claimant’s right, if any, to bring
an action under section 502(a) of ERISA.

Section 4 - Eligibility

4.1 Eligibility. The Company shall identify and notify those Directors who are
serving on the Board on June 30, 2002. A Director whose service on the Board
commences after June 30, 2002 shall be identified and notified of the Plan at
that time. Participation in the Plan shall be voluntary.

4.2 Participation. A Director becomes a Participant in the Plan upon the
execution and delivery by him or her and the Company of a Plan Participation
Agreement. Elections by Participants with respect to a Plan Year shall be made
before the beginning of the Plan Year. In the first year in which a Director
becomes eligible to participate in the Plan, the Director may make an election,
within 30 days after the date the Director becomes eligible to Participate, with
respect to Compensation for services to be performed subsequent to the election
during that Plan Year. Elections made with respect to any Plan Year are
irrevocable once the Plan Year has begun.

4.3 Effective Date of Participation. A Director shall become a Participant
effective as of the first day of the Plan Year for which a Plan Participation
Agreement under Section 4.2 is in effect, provided that the Director is still
serving on such date. A new Director shall become a Participant as of the first
day for which his or her election to defer is effective.

 

- 4 -



--------------------------------------------------------------------------------

4.4 Election Not to Participate. Any Director may elect not to participate in
the Plan. A Director who fails to execute and deliver a Plan Participation
Agreement in accordance with Section 4.2 shall be deemed to have elected not to
participate in the Plan.

Section 5 - Contributions to the Plan

5.1 Participant’s Compensation Deferral. A Participant may elect to defer up to
100% of his or her Compensation each Plan Year. The total amount of Compensation
that is deferred shall be considered as the Participant’s contribution to the
Plan for that year. Deferral elections shall continue in effect from year to
year unless changed or revoked by the Participant. Any change or revocation
shall not be effective prior to the first day of the Plan Year beginning after
the date on which such change or revocation is filed with the Company.

5.2 Vesting of Contributions. Participant contributions shall be Vested at all
times.

Section 6 - Participants’ Accounts

6.1 Maintenance of Participants’ Accounts. The Administrator shall maintain a
separate account for each Participant, to which shall be credited Participants’
contributions. Accounts shall be credited for contributions as of the date the
relevant amounts would otherwise have been payable to the Participant in cash.
Each Participant’s account also shall be credited with any increases in value
determined under Section 6.2. Each Participant’s account shall be charged with
any withdrawals, distributions, or transfers permitted under the Plan. These
Participant accounts shall be for recordkeeping purposes only and no actual
funds will be deposited or set aside for any individual Participant or for the
group of Participants as a whole.

6.2 Earnings or Losses Credited to Participant Accounts.

(a) Each Participant may from time to time designate the investment vehicle or
vehicles which shall be used to determine the earnings and losses of his or her
account from among available investment vehicles designated by the Administrator
in its sole discretion. Any such designation shall be made at the time and in
the manner prescribed by the Administrator. Each Participant’s Account Balance
shall be adjusted on a daily basis to reflect the earnings and losses of the
designated investment vehicle or vehicles. In the event that no designation is
in effect under this Section 6.2(a) for any period, the Participant shall be
deemed to have designated such default investment vehicle as may be designated
by the Administrator.

(b) Notwithstanding Section 6.2(a), a Participant’s Account Balance as of any
date shall not be less than the amount determined (i) by crediting his account
with interest on a daily basis at the prime lending rate charged by the
Company’s principal banking institution on January 1 of the calendar year for
which such interest credit is made (or July 1, 2002, with regard to interest
credits made during 2002); (ii) without regard to any contributions made on or
after May 5, 2004; and (iii) without regard to any adjustments under
Section 6.2(a).

 

- 5 -



--------------------------------------------------------------------------------

6.3 Statements of Participants’ Accounts. The Administrator shall prepare or
have prepared each quarter a statement for each Participant of his or her
Account Balance and shall send such statement to the Participant.

Section 7 - Distributions

7.1 Distributions from the Plan. A Participant will be entitled to payment from
the Company of an amount equal to his or her Account Balance upon the
Participant’s termination of service as a member of the Board. All payments
shall be made or commence as soon as administratively possible following the
date of termination.

7.2 Form of Payment. Distribution shall be made in a single-sum payment equal to
the Participant’s Account Balance; provided, however, that the Company may, in
its sole and absolute discretion, approve a Participant’s request for an
alternate form of distribution of the Account Balance, in which case such
distribution or distributions shall be in the amount of the Actuarial Equivalent
of the benefit otherwise distributable hereunder. Any such request for an
alternate form of distribution must be made not later than the last day of the
calendar year preceding the Participant’s termination of service as a member of
the Board.

7.3 Loans. Loans from the Plan are not permitted.

7.4 Distribution for Minor Beneficiary. In the event a distribution is to be
made to a minor, then the Administrator may direct that such distribution be
paid to the legal guardian, or if none, to a parent of such Beneficiary, or to
the custodian of such Beneficiary under the Uniform Gifts to Minors Act or a
similar statute, if such is permitted by the laws of the state in which said
Beneficiary resides. Such a payment to the legal guardian, custodian or parent
of a minor Beneficiary shall fully discharge the Company and the Plan from
further liability on account thereof.

Section 8 - Amendment and Termination

8.1 Amendment. The Company shall have the right at any time to amend this Plan.
However, no amendment shall be effective so as to reduce the amount of any
Participant’s Account Balance, to reduce future interest credits (with respect
to the Participant’s Account Balance attributable to contributions made prior to
May 5, 2004) below the amount provided under Section 6.2(b) (as in effect prior
to the amendment), to adversely affect the Participant’s right to adjustments
for earnings or losses under Section 6.2(a), or to delay the payment of any
amount to a Participant beyond the time that such amount would be payable
without regard to such amendment.

8.2 Termination. The Company shall have the right at any time to notify the
Participants of the termination of the Plan by delivering to the Directors and
Administrator written notice of such termination. Upon any such notice of
termination, beginning with the following Plan Year no additional amounts may be
deferred and credited to Participants’ accounts; however, Participants’ accounts
shall continue to be credited with any increases or decreases in value pursuant
to Section 6.2. In the event of termination, at the Company’s election, each
Participant’s

 

- 6 -



--------------------------------------------------------------------------------

Account Balance may be paid to the Participant in full, or any payment may be
made to each Participant in accordance with the terms of the Plan.

Section 9 - Company-Owned Life Insurance

9.1 Company Owns All Rights. In the event that, in its discretion, the Company
purchases a life insurance policy or policies insuring the life of any
Participant to allow the Company to informally finance and/or recover, in whole
or in part, the cost of providing the benefits hereunder, neither the
Participant nor any Beneficiary shall have any rights whatsoever therein. The
Company shall be the sole owner and beneficiary of any such policy or policies
and shall possess and may exercise all incidents of ownership therein.

9.2 Participant Cooperation. If the Company decides to purchase a life insurance
policy or policies on any Participant, the Company will so notify such
Participant. Each Participant shall consent to being insured for the benefit of
the Company and shall take whatever actions may be necessary to enable the
Company to timely apply for and acquire such life insurance and to fulfill the
requirements of the insurance carrier relative to the issuance thereof as a
condition of eligibility to participate in the Plan.

9.3 Participant Misrepresentation. If (a) any Participant is required by this
Plan to submit information to any insurance carrier; and (b) the Participant
makes a material misrepresentation in any application for such insurance; and
(c) as a result of that material misrepresentation the insurance carrier is not
required to pay all or any part of the proceeds provided under that insurance,
then the Participant’s (or the Participant’s Beneficiary’s) rights to any
benefits under this Plan may be, in the sole discretion of the Board, reduced to
the extent of any reduction of proceeds that is paid by the insurance carrier
because of such material misrepresentation.

9.4 Suicide. Notwithstanding any other terms or provision of the Plan or the
Plan Participation Agreement, if a Participant dies by reason of suicide and if
the Company’s receipt of insurance proceeds is as a result reduced, then the
Participant’s (or the Participant’s Beneficiary’s) rights to any benefits under
this Plan may be, in the sole discretion of the Board, reduced to the extent of
any reduction of proceeds that is paid by the insurance carrier.

Section 10 - Resignation and Removal of the Administrator

10.1 Resignation. The Administrator may resign at any time by written notice to
the Board, which shall be effective 30 days after receipt of such notice unless
the Administrator and the Board agree otherwise.

10.2 Removal. The Administrator may be removed by the Board on 30 days notice or
upon shorter notice accepted by the Administrator.

10.3 Appointment of Successor. If the Administrator resigns or is removed, a
successor shall be appointed, in accordance with Section 11, by the effective
date of resignation or removal under this Section 10. If no such appointment has
been made, the Administrator may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses

 

- 7 -



--------------------------------------------------------------------------------

of the Administrator in connection with the proceeding shall be allowed as
administrative expenses of the Plan.

Section 11 - Appointment of Successor Administrator

11.1 Successor Administrator. If the Administrator resigns or is removed in
accordance with Section 10.1 or 10.2, the Board shall appoint a successor
Administrator. The appointment shall be effective when accepted in writing by
the new Administrator. The new Administrator shall have all of the rights and
powers of the former Administrator.

Section 12 - The Administrator’s Consultant

12.1 Consultant. The Company agrees to the designation by the Administrator of
NYLEX Benefits LLC (“NYLEX”), headquartered in Stamford, Connecticut, as the
Administrator’s consultant (the “Administrator’s Consultant”) under this Plan.
The Administrator shall have no responsibility for the performance of the duties
of the Administrator’s Consultant.

12.2 Independent Consultant. It is recognized that NYLEX also acts as an
independent consultant for the Administrator with respect to the Administrator’s
obligations under the Plan.

12.3 Resignation or Removal of Consultant. The Administrator’s Consultant may
resign at any time by delivery of written notice of resignation to the
Administrator. The Administrator’s Consultant may be removed by the
Administrator at any time by delivery of written notice of such removal to the
Administrator’s Consultant. Any such resignation or removal shall take effect as
of a future date specified in the notice, which date shall not be earlier than
30 days after such notice is delivered, or such earlier date as may be agreed to
by the Administrator’s Consultant and the Administrator. As soon as practicable
after the Administrator’s Consultant has resigned or has been removed hereunder,
it shall deliver to the successor Administrator’s Consultant or to the
Administrator all reports, records, documents, and other written information in
its possession regarding the Plan, the Participants and Beneficiaries, and
thereupon shall be paid all unpaid fees, compensation and reimbursements to
which it is entitled and shall be relieved of all responsibilities and duties
under the Plan.

12.4 Records to be Maintained. The Administrator’s Consultant shall maintain or
cause to be maintained all of the records contemplated by the current agreement
between the Administrator and the Administrator’s Consultant. The
Administrator’s Consultant shall also perform such other duties and
responsibilities under this Plan as agreed in writing between the
Administrator’s Consultant and the Administrator.

12.5 Furnishing of Information. The Administrator shall furnish to the
Administrator’s Consultant all the information necessary to determine the
benefits payable to or with respect to each Participant and Beneficiary, and the
name, address and Social Security number of each Participant and Beneficiary.
The Administrator shall regularly, at least annually, or promptly at the request
of the Administrator’s Consultant, furnish to the Administrator’s Consultant
revised and updated information, including copies of any amendments or
supplements to the Plan or the Administrator’s obligations. Based on the
foregoing information, the Administrator’s Consultant

 

- 8 -



--------------------------------------------------------------------------------

shall prepare annual statements for each Participant and Beneficiary and shall
furnish a copy of same to the Administrator. In the event the Administrator
refuses or neglects to provide updated information, as contemplated herein, the
Administrator’s Consultant shall be entitled to rely upon the most recent
information furnished to it by the Administrator. The Administrator’s Consultant
has no responsibility to verify information provided to it by the Administrator.

12.6 Annual Valuation. The Administrator’s Consultant shall assist the
Administrator in providing all required Plan information to the Company. The
Administrator’s Consultant shall also perform an annual actuarial valuation of
the obligations under the Plan and the funding requirements therefore, based
solely on the most recent information furnished to it by the Administrator.

Section 13 - Miscellaneous

13.1 Unsecured Company Liability. The obligation of the Company to make payments
hereunder to a Participant shall constitute an unsecured liability of the
Company. Such payments shall be made from the general funds of the Company, and
the Company shall not be required to establish or maintain any special or
separate fund, to purchase or acquire life insurance on a Participant’s life, or
otherwise to segregate assets to assure that such payments shall be made.
Neither a Participant nor any other person shall have any interest in any
particular asset of the Company by reason of its obligations hereunder, and the
right of any of them to receive payments under this Plan shall be no greater
than the right of any other unsecured general creditor of the Company. Nothing
contained in the Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Company and a Participant
or any other person.

13.2 No Contract of Employment. This Plan shall not be deemed to constitute a
contract between the Company and any Participant or to be a consideration or an
inducement for the service as a Director of any Participant. Nothing contained
in this Plan shall be deemed to give any Participant the right to be retained as
a Director regardless of the effect which any such cessation of service shall
have upon him or her as a Participant in this Plan.

13.3 Nonalienation of Benefits. No benefit which shall be payable by this Plan
to any person (including a Participant or his or her Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Administrator or Company, except to such
extent as may be required by law.

13.4 Designation of Beneficiary. Each Participant shall file with the Company a
notice in writing, in a form acceptable to the Board, designating one or more
Beneficiaries to whom payments becoming due by reason of or after his or her
death shall be made. Participants shall have the right to change the Beneficiary
or Beneficiaries so designated from time to time;

 

- 9 -



--------------------------------------------------------------------------------

provided, however, that no such change shall become effective until received in
writing and acknowledged by the Company.

13.5 Payment to Incompetents. The Company shall make the payments provided
herein directly to the Participant or Beneficiary entitled thereto or, if such
Participant or Beneficiary has been determined by a court of competent
jurisdiction to be mentally or physically incompetent, then payment shall be
made to the duly appointed guardian, committee or other authorized
representative of such Participant or Beneficiary. The Company shall have the
right to make payment directly to a Participant or Beneficiary until it has
received actual notice of the physical or mental incapacity of such Participant
or Beneficiary and actual notice of the appointment of a duly authorized
representative of his or her estate. Any payment to or for the benefit of a
Participant or Beneficiary shall be a complete discharge of all liability of the
Company therefore.

13.6 Authority to Establish a Trust. The Company shall have the right at any
time to establish a trust to which the Company may transfer from time to time
certain assets to be used by the trustee of such trust to satisfy some or all of
the Company’s obligations and liabilities under the Plan. All assets held by
such trust shall be subject to the claims of the Company’s creditors in the
event of the Company’s Insolvency (as defined herein). The Company shall be
considered Insolvent for purposes of said trust if: (a) the Company is unable to
pay its debts as they become due; or (b) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Act.

13.7 Binding Effect. Obligations incurred by the Company pursuant to this Plan
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and the Participant, his or her Beneficiaries, personal
representatives, heirs, and legatees.

13.8 Entire Plan. This document and any amendments hereto contain all the teams
and provisions of the Plan and shall constitute the entire Plan, any other
alleged terms or provisions being of no effect.

13.9 Merger, Consolidation or Acquisition. In the event of a merger or
consolidation of the Company with another corporation or entity, or the sale or
lease of all or substantially all of the Company’s assets to another corporation
or entity, or the acquiring of another corporation or entity of a right to elect
at least 30% of the Board, then and in such event the obligation and
responsibilities of the Company under this Plan shall be assumed by any such
successor or acquiring corporation or entity, and all of the rights, privileges
and benefits of the Participants hereunder shall continue.

Section 14 - Construction

14.1 Construction of this Plan. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, other than its laws
respecting choice of law.

14.2 Enforceability. If any term or condition of this Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, and such term or condition except to such extent or in such application,
shall not be affected thereby, and each and every

 

- 10 -



--------------------------------------------------------------------------------

term and condition of the Plan shall be valid and enforced to the fullest extent
and in the broadest application permitted by law.

14.3 Number. Wherever any words are used herein in the singular or plural form,
they shall be construed as though they were also used in the other form in all
cases where they would so apply.

14.4 Headings. The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

14.5 Uniformity. All provisions of this Plan shall be interpreted and applied in
a uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any summaries or other descriptions of this Plan, the
Plan provisions shall control.

 

- 11 -